Name: Commission Regulation (EC) No 1850/98 of 28 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities29. 8. 98 L 241/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1850/98 of 28 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1998. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 29. 8. 98L 241/2 ANNEX to the Commission Regulation of 28 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 060 49,7 999 49,7 0709 90 70 052 53,9 999 53,9 0805 30 10 388 64,1 524 59,9 528 72,7 999 65,6 0806 10 10 052 85,6 064 79,3 400 175,8 600 40,7 624 155,8 999 107,4 0808 10 20, 0808 10 50, 0808 10 90 388 62,0 400 58,3 508 59,0 512 67,9 524 37,6 528 88,3 804 70,8 999 63,4 0808 20 50 052 96,3 064 60,7 388 107,8 528 108,0 999 93,2 0809 30 10, 0809 30 90 052 124,4 400 126,6 512 86,8 999 112,6 0809 40 05 052 50,6 060 59,7 064 62,8 066 63,3 093 77,3 624 202,3 999 86,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.